Citation Nr: 0726829	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, 
claimed as sleep disturbance, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disability, claimed as abdominal problems, to include as due 
to an undiagnosed illness.

6.  Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1972 
and from September 1990 to December 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

After reviewing the veteran's claims folders, the Board 
believes there are issues which should be adjudicated by the 
RO separate and apart from the veteran's general claim of 
entitlement to service connection for Gulf War Syndrome.

In October 2003, the veteran claimed entitlement to service 
connection for Gulf War Syndrome as manifested by chronic 
joint pain, muscle pain, malaise, numbness/tingling of the 
hands, forgetfulness, weight problems, nausea, cardiovascular 
problems, sleep disturbance, and abdominal problems.  The 
veteran's June 2004 Notice of Disagreement notes that these 
symptoms resemble those of irritable bowel syndrome, chronic 
fatigue syndrome, and fibromyalgia, which, as "medically 
unexplained chronic multisymptom illnesses," are considered 
qualifying chronic disabilities under the undiagnosed illness 
provisions of 38 C.F.R. § 3.317 (2006).  

The Board notes that the veteran's claims file contains 
evidence of fibromyalgia and irritable bowel syndrome.  A 
November 2004 private physician's letter states that it is 
"entirely within the realm of possibility" that the 
veteran's diarrhea was caused by irritable bowel syndrome.  
The February 2005 VA examination report diagnoses irritable 
bowel syndrome by history.  An April 2005 private medical 
record indicates that the veteran was having a "[p]roblem 
with his aches and fibromyalgia."  Under these 
circumstances, the Board finds that the RO should consider 
these claimed conditions separate and apart from the general 
claim of entitlement to service connection for Gulf War 
Syndrome.

The Board further notes that several of the symptoms listed 
under the veteran's Gulf War Syndrome claim are separate, 
diagnosed disabilities that may also be evaluated under the 
direct or presumptive service connection provisions of 
38 C.F.R. §§ 3.303, 3.307, and 3.309.  For example, the 
veteran's cardiovascular symptoms were diagnosed as coronary 
artery disease (CAD) in February 2005, and the available 
medical records suggest he had complained of chest pain for 
several years prior.  With respect to the claim of sleep 
disturbance, the Board notes that the veteran was diagnosed 
with sleep apnea, by history, in the February 2005 VA 
examination report.  Medical records from this same period 
also reflect complaints of abdominal problems, and the 
veteran has been diagnosed with Barrett's esophagus, 
gastritis, and gastroesophageal reflux disease (GERD).  
Because these symptoms have been attributed to diagnosable 
disabilities and, therefore, are not symptoms of an 
undiagnosed illness, as such these issues should be addressed 
as separate claims.  

The veteran's complaints of chronic joint pain, muscle pain, 
malaise, numbness/tingling of hands, forgetfulness, weight 
problems, and nausea, however, represent true symptoms (as 
opposed to diagnosed diseases) which have yet to be 
associated with a diagnosed disease.  These symptoms, and the 
matter of service connection, accordingly fall under the 
general heading of undiagnosed illness and will be considered 
under the claim of entitlement to service connection for Gulf 
War Syndrome.

In his June 2004 Notice of Disagreement, the veteran 
requested service connection for hearing loss, rashes, cysts, 
an atrophied and painful testicle, and bilateral hearing 
loss.  He has also requested an Agent Orange examination to 
determine whether he suffers from any related conditions.  
These issues are referred to the RO for appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

VA medical record reflects that the veteran came in for 
registry examinations for Agent Orange in October 2003.  This 
record also notes that the veteran was in the Persian Gulf 
and indicates that the veteran was scheduled to return to the 
clinic in two months for completion of the Persian Gulf 
examination.  There is no indication that this examination 
was ever completed.  Moreover, it is unclear which, if any, 
of the veteran's symptoms may be attributed to a known 
diagnosed illness, i.e. fibromyalgia, irritable bowel 
syndrome or CAD, or to an undiagnosed illness.  Before VA may 
reach a determination on these issues, it needs to determine 
which of the veteran's symptoms may be attributed to a known 
pathology and which may be attributed to a qualifying chronic 
disability.  See 38 C.F.R. § 3.317.  On remand, the veteran 
should be scheduled for a complete Persian Gulf examination, 
and any other examinations deemed necessary, in order to 
address such questions. 

The Board further notes that the issues as recharacterized in 
the introduction have only been considered by VA as potential 
symptoms of an undiagnosed illness.  They have not been 
evaluated as distinct disabilities that may be entitled to 
service connection on a direct or presumptive basis.  
Therefore, on remand, the VA examiner(s) should determine 
whether any fibromyalgia, irritable bowel syndrome, 
cardiovascular disability, sleep disturbance, or 
gastrointestinal disability may otherwise be connected to the 
veteran's military service.  

The Board further notes that the veteran has already been 
asked to identify any outstanding medical records and to 
either submit such evidence himself or to authorize VA to 
request these records.  Thus far, the veteran has submitted 
private medical records reflecting current treatment for the 
complaints related to the issues on appeal.  On remand, the 
veteran should once again be requested to identify or submit 
any medical records that are relevant to his claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims herein.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Regardless 
of the veteran's response, the RO must 
attempt to obtain any outstanding VA 
medical treatment records.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.

2.  The veteran should be scheduled for a 
comprehensive examination, or 
examinations, to determine the nature and 
etiology of any of the claimed 
disabilities or symptoms of disability at 
issue.  

The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with any VA examination.  
Review of the claims file must be noted in 
the examination report.  Any indicated 
diagnostic tests, including x-rays, and 
studies must be accomplished.  A complete 
Gulf War examination must be conducted.  
All pertinent symptomatology and findings 
must be reported in detail.  

Based on a review of all medical 
documentation and history on file, 
including the service medical records, the 
examiner should provide a well-reasoned 
opinion as to the likelihood that the 
veteran now has any of the following 
symptoms:
    (a) chronic joint pain; 
    (b) muscle pain; 
    (c) malaise; 
    (d) numbness/tingling of the hands; 
    (e) forgetfulness; 
    (f) weight problems; and 
    (g) nausea.

The examiner should also specifically 
determine whether any of the following 
disabilities may be diagnosed: 
    (a) fibromyalgia; 
    (b) irritable bowel syndrome; 
(c) cardiovascular disability, 
including coronary artery disease; 
(d) sleep disturbance, including sleep 
apnea; 
(e) gastrointestinal disability, 
including gastritis, GERD, and 
Barrett's esophagus.  

The examiner should determine whether each 
of the symptoms listed above may be 
attributable to any of the following: 
    (a) a primary diagnosis; 
(b) a medically unexplained chronic 
multisymptom illness, such as 
fibromyalgia or irritable bowel 
syndrome; or 
(c) an undiagnosed illness.  

If a diagnosed illness is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) the result 
of disease or injury attributable to 
active military service.  If any disorder 
is not due to a known diagnosis, the 
examiner should so specify and state 
whether it is at least as likely as not 
due to undiagnosed illness.  

Each claimed disability or symptom cited 
above should specifically be addressed.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
WILLIAM YATES
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



